                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 NORMAN TRACY,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-526-PPS-MGG

 JOHN BOYD,

                     Defendant.

                                   OPINION AND ORDER

       Norman Tracy, a prisoner without a lawyer, alleges the mattress he was given on

January 30, 2018, at the LaPorte County Jail was infested with black mold. Though it

was replaced on June 15, 2018, it has caused him to have burning skin and difficulty

breathing. A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). However, pursuant to 28 U.S.C. § 1915A, I must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Here, the only named defendant is Sheriff John Boyd. Tracy does not allege (and

it would not be plausible to infer) that Sheriff Boyd personally gave him the mattress or

even that he knew anything about it. There is no general respondeat superior liability

under 42 U.S.C. § 1983. “Only persons who cause or participate in the violations are
responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). “[P]ublic employees are

responsible for their own misdeeds but not for anyone else’s.” Burks v. Raemisch, 555

F.3d 592, 596 (7th Cir. 2009). Therefore this complaint does not state a claim.

       Nevertheless, Tracy may filed an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). In the amended complaint, he needs to name as a

defendant a person or persons who knew he had a mattress with black mold that was

causing him to have health problems. He needs to say who he told about the black mold

and when. He needs to say who he told about his health problems and when. He needs

to say what they did in response. He needs to explain why his mattress was ultimately

replaced.

       For these reasons, the court:

       (1) GRANTS Norman Tracy until December 6, 2018, to file an amended

complaint; and

       (2) CAUTIONS Norman Tracy if he does not respond by the deadline, this case

will be DISMISSED without further notice because the current complaint does not state

a claim.

       SO ORDERED on November 7, 2018.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
